Bischoff, J.
Laws of 1882, chap. 410, § 1482, require, as a condition to the granting of this application, that the expenses, if any, incurred in the apprehension or recapture of the principal, and the costs and expenses of the proceedings. to enforce the forfeiture, shall be paid. See also Code of Civil Procedure, § 352.
The certificate of the district attorney in this application does not show that the above requirements have been complied with. On production and filing of a proper certificate this application should be granted.
LALY,-Ch. J., and Pryor, J., concur.